EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The application has two independent claims 1 and 5. 
Claims 1 has limitation of a hybrid vehicle having a control device configured to control the engine and the motor and to execute intake air amount learning to learn an intake air amount of the engine, wherein a first threshold value and a second threshold value that is higher than the first threshold value are defined for a state of charge of the battery, and while the hybrid vehicle is running using the motor with the engine in a stopped state, the control device maintains the motor in a driven state while maintaining the engine in the stopped state and does not execute the intake air amount learning when the state of charge of the battery exceeds the second threshold value, and starts the engine and drives the motor with constant torque to execute the intake air amount learning when the state of charge of the battery takes a value between the first threshold value and the second threshold value. Such limitations were not disclosed or suggested by the prior art.   Claims 2-4 depend from claim 1 and are allowed for at least their dependency. 
Claim 5 has limitations of A hybrid vehicle, having a control device configured to control the engine and the motor and to execute intake air amount learning to learn an intake air amount of the engine, wherein a third threshold value and a fourth threshold value that is lower than the third threshold value are defined for a state of charge of the battery, and while the motor is being regeneratively driven with the engine in a stopped state, the control device does not execute the intake air amount learning and maintains the motor in a regenerative state when the state of charge of the battery falls below the fourth threshold value, and starts the engine and regeneratively drives the motor with constant torque to execute the intake air amount learning when the state of charge of the battery takes a value between the third threshold value and the fourth threshold value. Such limitations were not disclosed or suggested by the prior art.  Claims 6-8 depend from claim 5 and are allowed for at least their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                   

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747